 196DECISIONS OF NATIONAL LABOR RELATIONS BOARDBy order dated September 30, 1953, the Board remanded the case tothe Regional Director ,for the purpose of conducting a hearing to re-solve the issues raised by the challenges.Pursuant to said order, ahearing was held on October 27, 28, 29, and 30, 1953, before W. G.Stuart Sherman, hearing officer.The hearing officer's rulings made atthe hearing are free from prejudicial error and are hereby affirmed.On March 9, 1954, the hearing officer issued his report, in which herecommended that the challenge to the ballot of Charles Smith beoverruled, and that the other challenges be sustained.Because theballot of Smith could not affect the results of the election, he furtherrecommended that the Petitioner be certified.The Employer filedexceptions to the hearing officer's report and a supporting brief.The Board has considered the Regional Director's report, the hear-ing officer's report, the Employer's exceptions and brief, and the en-tire record in the case.As no exceptions were filed to the RegionalDirector's recommendations with respect to the challenges to the bal-lots of Charles Smith and A. L. Johnson, and as the hearing officerhas concurred in these recommendations, the Board hereby overrulesthe challenge to the ballot of Smith 1 and sustains the challenge to theballot of Johnson. The other challenged voters all appear to have beencasual employees, who worked only intermittently for the Employerand were not working for it on the eligibility date. For the reasons setforth in the hearing officer's report, the Board sustains the challengesto their ballots.As the majority of the valid votes has been cast forthe Petitioner, we shall certify it as the bargaining representative ofthe employees in the unit found appropriate.[The Board certified United Transport Service Employees, CIO, asthe designated collective-bargaining representative of all productionand maintenance employees of Dixie Chemical Corporation at its plantat New Bern, North Carolina, excluding office clerical employees,sales-men, guards, watchmen, professional employees, and supervisors asdefined in the Act.]1Although no exception was filed to the Regional Director's recommendation with respectto the ballot of Smith,a question was raised at the hearing as to whether he was a super-visorOn the record as a whole, we find, as did the hearing officer, that Smith is not asupervisorF.W. WOOLWORTHCo.andRETAIL CLERKS UNION,LOCAL 1167,AFL.Case No.21-CA-1718. July 20,1954Decision and OrderOn January 12, 1954, Trial Examiner William E. Spencer issued hisIntermediate Report in the above-entitled proceeding, finding that109 NLRB No. 32. F.W. WOOLWORTH CO.197the Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the copy of the In-termediate Report attached hereto.Thereafter, the Respondent filedexceptions and a supporting brief.The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.'The Board has considered the Intermedi-ate Report, the exceptions and brief, and the entire record in this case,and hereby adopts the findings, conclusions, and recommendations ofthe Trial Examiner to the extent that they are consistent herewith.1.As the Trial Examiner found, the Respondent and the Unionwere parties to a collective-bargaining agreement.Pursuant to theterms of the agreement, the parties undertook to negotiate a generalwage adjustment. In the course of the negotiations, the Union re-quested information as to the name, classification, hours worked, andwage rates of each employee within the unit covered by the agreement.The Union sought the information not only in connection with thepending general wage adjustment, but also to aid in the "intelligentand equitable administration of the agreement."Although the Re-spondent refused to furnish the requested information, the parties suc-cessfully negotiated a wage adjustment.Whether the Union's request for payroll information be consideredas related to the pending negotiations of a general wage adjustmentor as related to the administration of the parties' collective-bargainingagreement, we find, in agreement with the Trial Examiner, that theRespondent violated the Act by refusing to comply with the Union'srequest.The Board, with court approval, has consistently held thatan employer is under a duty to accommodate a union's request duringcontract negotiations for relevant wage information:Like the TrialExaminer, the Board finds that such duty continues after a collective-bargaining agreement has been executed.3The employer's duty, ineither instance, is predicated upon the need of the union for such in-formation in order to provide intelligent representation of the em-ployees.When administering a collective-bargaining agreement, theunion's need for current and authoritative information is no less realthan it was before the contract was executed.Accordingly, in agree-ment with the Trial Examiner's rejection of the Respondent's othercontentions with respect of its duty to furnish wage data, the Board'The request of the Respondent for oral argument is denied because the record and thebrief clearly set forth the positions of the parties2 See N. LRB.Y.OtisElevator Co.,208 F. 2d 176 (C. A. 2) ;California Portland Ce-inent Co.,101 NLRB 1436, 14383N L. R. B. v New Britain MachineCo, 33 LRRM 2461 at 2462(C. A. 2);N. L R. B. v.Hekman Furniture Co.,207 F 2d 561 at 562(C A 6) , N.LR. B. v.Leland-Clcfford Co.,200 F 2d 620 at 624(C. A. 1) ; N. L R. B v Yawman & Erbe MfgCo., 187 F. 2d 947 at948-949(C. A. 2). 198DECISIONS OF NATIONAL LABOR RELATIONS BOARDconcludes that the Respondent violated Section 8 (a) (5) and 8 (a)(1) of the Act by refusing to furnish the wage data the Union re-quested.'2.We disagree with the Trial Examiner's finding that the Respond-ent violated Section 8 (a) (5) and 8 (a) (1) of the Act by questioningemployees as to whether they wished the Respondent to comply withthe Union's request to furnish their wage rates to the Union.TheTrial Examiner's finding is predicated upon his conclusion that theRespondent questioned the employees in this manner in order to under-mine the Union's prestige and status, and that, in any event, the ques-tioning in fact achieved that result.We do not believe, however, that it has been shown that theRespondent's action either was intended to undermine the Union, orthat such end was in fact achieved.Aside from its refusal to complywith the Union's request for wage information, the Respondent, asindicated below, has neither engaged in other unfair labor practicesnor is it shown to have entertained any antiunion prejudice.Al-though by refusing to comply with the Union's request the Respondentacted in contravention of a legal obligation we can only speculateas to its motive.We cannot say with any assurance that theRespondent did not take its stand against disclosure in order to pro-tect the privacy of its business operations.Similarly, we cannot assertthat the questioning of the employees was any more consonant witha desire to undermine the Union than it was to respect the interestsof the employees themselves in having individual wages kept as aconfidentialmatter between employer and employee; for the dis-semination of wage information of the sort requested by the Unionaffectsmany other relationships than those between employee andUnion and employer.In contradiction to the typical case,5 the Respondent made no offerto the employees with respect to their rates of pay, wages, hours ofemployment, or other conditions of employment.The Respondentquestioned, but neither gave nor promised the employees anything.Its questioning was limited to but 2 employees in a unit of 70 em-ployees; and it was not coupled with any indication of its ownpreference in the matter.Nor did the Respondent bind itself inany way whatever to abide by the preference of the questioned em-ployees, if that preference were contrary to the Union's demand.The record, moreover, shows no action taken by employees as a con-sequence of the Respondent's acts which in any way indicatesemployee dissatisfaction with, or rejection of, the Union.Asa matterof fact, the negotiations between the Union and the Respondent were4Whttin MachineWorks, 108 NLRB 15375Cf for example,NL R B v MortisHarris,et al,200 F 2d 656 at 658,659 (C A 5) ;N L R B V.Stewart Oil Co,207 F 2d 8 at 10,12, 13(C. A. 5). F.W. WOOLWORTH CO.199successfully concluded with the attainment of an agreement.Under,these circumstances, we cannot now say, as did the Trial Examiner,.that the Respondent undermined the Union's prestige and status.We shall therefore dismiss that portion of the complaint.3.We are also unable to agree with the Trial Examiner in hisfinding that the Respondent sponsored and promoted among employeesin the appropriate unit a petition for withdrawal of union-shopauthority in violation of Section 8 (a) (5) and 8 (a) (1) of the Act.The only witnesses to testify on the subject of the petition was theGeneral Counsel's witness, Chambers, a rank-and-file office employee.Chambers testified that she prepared and circulated the petition onher own initiative.In the course of her testimony, Chambers changedher testimony as to the date on which the petition was prepared andtyped.Because of this change in testimony, the Trial Examinerdiscredited Chambers' disavowels of company knowledge and assist-ance with respect to the preparation and circulation of the petition.We cannot agree that there is present in this case sufficient evidenceto support the inferences drawn by the Trial Examiner that theRespondent not only knew of the petition but sponsored and pro-moted it.These inferences rest, we think, on nothing more than bareconjecture.Thus, although the letter requesting deauthorization of the unionshop was prepared and signed by the employees on company time andpremises, there is no positive evidence of actual knowledge or of anyaffirmative action by the Respondent in connection with its prepara-tion or mailing.While a copy of the deauthorization letter wasposted on the store bulletin board, and all signing took place in storeManager Peck's office, this actually occurred while Peck was awayon vacation.Nor is there any evidence whatever that Peck hadknowledge of the petition or that Gaddi, a supervisor, who workedin the office with Chambers, knew of the petition.Accordingly, weconclude that the General Counsel has not sustained the burden ofproving that the Respondent violated the Act as a result of the petitionthat was circulated among its employees.OrderUpon the entire record in this case, and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, F. W. WoolworthCo., its officers, agents, successors, and assigns, shall:1.Cease and desist from refusing to bargain collectively with theRetail Clerks Union, Local 1167, AFL, as the exclusive representativeof the employees in the appropriate unit by refusing and failing tofurnish to said labor organization upon request the name, classifica- 200DECISIONS OF NATIONAL LABOR RELATIONS BOARDtion, hours worked, and wage rate of each employee within theappropriate unit.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Upon request furnish to Retail Clerks Union, Local 1167,AFL, the name, classification, hours worked, and wage rate of eachemployee in the appropriate unit.(b)Post at its store in San Bernardino, California, copies of thenotice attached hereto as "Appendix." 6Copies of said notice, to befurnished by the Regional Director for the Twenty-first Region (LosAngeles, California), shall, after being duly signed by the Respond-ent's representative, be posted by the Respondent immediately uponreceipt thereof and maintained by it for sixty (60) consecutive daysthereafter in conspicuous places, including all places where notices toemployees are customarily posted.Reasonable steps shall be takenby the Respondent to insure that said notices are not altered, defaced,or covered by any other material.(c)Notify the Regional Director for the Twenty-first Region inwriting, within ten (10) days from the date of this Order what stepsthe Respondent has taken to comply herewith.IT IS FURTHER ORDERED that the complaint, insofar as it alleges thatthe Respondent has violated Section 8 (a) (5) and 8 (a) (1) of theAct by conduct other than that found to be violative herein, be, andit hereby is dismissed.MEMBERS MuRDocK and PETERSON, concurring in part and dissent-ing in part :We agree with our colleagues that the Respondent violated Section8 (a) (5) and (1) of the Act by refusing to furnish requested wagedata to the Union.We disagree with their conclusion that the. Re-spondent did not also violate those sections by questioning its em-ployees as to whether they wished it to comply with the Union's requestand by sponsoring a petition for withdrawal of union-shop authority.We would find, as the Trial Examiner did, that these acts of the Re-spondent are additional evidence of the Respondent's failure to ful-fill its bargaining obligation under the Act and of its interference withthe rights of its employees under Section 7.By a certification proceeding under Section 9 (b) of the Act theRespondent's employees had selected the Union as their bargainingagent.The Respondent was therefore obligated to recognize and dealwith the Union as the exclusive representative of its employees.Dur-ing bargaining negotiations the Union asked the Respondent to supplyG In the event that this Order is enforced by a decree of the United States Court ofAppeals, there shall be substituted foi the wools "Purse. nt to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals, Enforcing an Order " F.W. WOOLWORTH Co.201certain wage data.As the majority finds, the Respondent had a dutyunder the Act to furnish the Union the data requested.And the Re-spondent's duty was the same whether or not individual employeesdesired it to comply with the Union's request.Yet the Respondent re-fused to furnish the information as it was legally required to do, andquestioned certain of its employees as to whether they wanted the Re-spondent to comply with the Union's request to supply their wage rates.The employees' answers to such questions could not affect the Respond-ent's bargaining obligation, and the inquiry clearly tended to discreditthe Union in the eyes of the employees it represented. By asking theemployees whether they wanted the Respondent to do what their dulyauthorized agent had requested, the Respondent raised a question asto the Union's authority to speak for the employees and a doubt as towhether the Union was making proper requests in bargaining.Thereasonable effect of such conduct was to implant a feeling of distrustin employees as to the quality of representation they were receivingand to reduce the strength of the bargaining representative.Whetheror not the Respondent was so motivated is immaterial, despite the sug-gestion of the majority to the contrary.It is well-established doctrinethat if conduct in fact interferes with rights guaranteed in Section 7,it violates the Act regardless of the motivation.7The deauthorization petition, which we conclude the Respondentsponsored, suggested to employees further cause for dissatisfactionwith their bargaining relationship and likewise tended to destroytheir confidence in the representative they had chosen and to impairits bargaining position.Unlike the majority, we infer, as did theTrial Examiner, that the Respondent knew of the deauthorizationpetition and acquiesced in its preparation and promotion.We basethis inference upon the following factors : The Trial Examiner dis-credited Chambers' denials that the Respondent sponsored the peti-tion; Store Manager Peck published on the Respondent's bulletinboard a suggestion to employees that "If you don't want compulsoryunion membership, you can get rid of it by petitioning the Board atLos Angeles"; a copy of the deauthorization letter was posted on thebulletin board with a note to employees to see Chambers if they wereinterested; the Respondent's office force consisted of only 3 employeesand a supervisor; the petition was prepared in the office on companytime and with company materials; Chambers occupied Store ManagerPeck's office when getting signatures to the petition, and about 30employees came to the manager's office to sign the petition.Inasmuch as the Respondent's conduct in questioning its employeesas to furnishing wage data requested by the Union and in sponsoringa deauthorization petition tended to undermine the status and pres-7 SeeN L R Bv. IllunoisTool TVoiks,153 F 2d 811, 814 (C A.7) ; Republic AviationCorp. v. N. L RB. 324 U S 793;RadioOfficers'Union, AFL v. N. L R B.,347 U. S. 17_ -202DECISIONS OF NATIONAL LABOR RELATIONS BOARDtige of the certified bargaining agent of its employees, we concludethat this conduct constitutes further basis for finding that the Re-spondent did not satisfy its duty to bargain under Section 8 (a) (5)of the Act and violated the prohibitions of Section 8 (a) (1) of theAct.AppendixNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National Labor-Relations Act, as amended, we hereby notify our employees that :WE WILL upon request furnish to Retail Clerks Union, Local 1167,AFL, the name, classification, hours worked, and wage rate ofeach employee in the bargaining unit.The bargaining unit is :All employees of Respondent at its San Bernardino, Calif or-nia, store, including order or merchandise girls, lunch or foun-tain department employees, trainees, and employees workingat least 8 hours a week as regular part-time employees, butexcluding the manager, assistant manager, assistant managerin charge of lunch or fountain department, personnel super-visor, office supervisor, stockroom supervisor, floor supervi-sors, all other supervisors as defined by the Act, and seasonalemployees.F. W.WOOLWORTHCo.,Employer.Dated----------------By-------------------------------------(Representative)(Title)This noticemust remainposted for60 days fromthe date hereof,and must not be altered,defaced, orcovered by any othermaterial.Intermediate Report and Recommended OrderSTATEMENT OF THE CASEOn the General Counsel's complaint alleging that F. W. Woolworth Co., hereincalled the Respondent, has engaged in and is engaging in unfair labor practicesviolative of Section 8 (a) (1) and (5) and Section 2 (6) and (7) of the NationalLabor Relations Act, 61 Stat. 136, herein called the Act, a hearing upon due noticeto all parties was held before the undersigned Trial Examiner at Riverside, Cali-fornia, on December 1, 1953.All parties were represented at the hearing, wereafforded full opportunity to be heard, to examine and cross-examine witnesses, tointroduce evidence bearing on the issues, to argue the issues orally upon the record,and to file briefs and/or proposed findings.The General Counsel made an oralstatement of position.Briefs have been filed by the Respondent and Retail ClerksUnion, Local 1167, AFL, herein called the Union.With respect to unfair labor practices, the complaint alleged in substance, andRespondent's duly filed answer denied, that the Respondent violated Section 8 (a)(1) and (5) of the Act by its refusal to submit pertinent data on wages and kindredmatters to the Union, the duly constituted bargaining representative of its employeesin an appropriate unit; by dealing directly with individual employees with respectto the disclosure of such data to the Union, in derogation of the latter's exclusive F.W. WOOLWORTH CO.203bargaining status; and by sponsoring and promoting among its employees the filingof a petitionfor withdrawalof union-shopauthorityunder Section9 (e) of the Act.Upon consideration of the entire record in the case and from my observation ofthe witnesses, I make the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTF.W. Woolworth Co., the Respondent herein, is a New York corporation owningand operating some 1,800 retail variety stores located in all of the States of theUnited States and doing a business in excess of $1 million annually. In connectionwith its business, Respondent operates a store at San Bernardino, California, thesole operation involved in this proceeding,where it is engaged in the business ofretailingmerchandise.The Board's jurisdiction is conceded.11.THE LABOR ORGANIZATION INVOLVEDRetail Clerks Union, Local 1167, is affiliated with the American Federation ofLabor and admits to membership employees of the Respondent.III.THE UNFAIR LABOR PRACTICESPreliminary NoteOn March 22, 1952, the Board, pursuant to Section 9 (a) of the Act, certifiedthe Union as exclusive representative of employees in an appropriate unit composedas follows:All employees of Respondent at its San Bernardino, California, store, includingorder or merchandise girls, lunch or fountain department employees, trainees, andemployees working at least 8 hours a week as regular part-time employees, butexcluding the manager, assistant manager, assistant manager in charge of lunchor fountain department, personnel supervisor, office supervisor, stockroom super-visor, floor supervisors, all other supervisors as defined by the Act,and seasonalemployees.No question is raised concerning the Union's continuing representative status.At the hearing herein, upon the close of the General Counsel'scase-in-chief,all parties rested.There is therefore very little dispute as to the facts and theissues,accordingly, turn largely on opposing theories of applicable law.A. The Respondent's refusal to furnish requested dataOn or about March 11, 1952, the Respondent and the Union executed a bargain-ing agreement to be effective from that date until March 5,1954, and providing inits section 21 (b) for a cost-of-living adjustment to be made March 7, 1953, "per-centagewise to at least the percent of change in the National BLS Index during theperiod of February 1, 1952 and February 1, 1953." There was this further proviso:"A larger adjustment in the hourly rates may be made by mutual agreement betweenthe parties."On January 31, 1953, the Union through its secretary, Ted Phillips, requested,inwriting, a meeting with the Respondent concerning the cost-of-living increase"as per the existing agreement."By letter dated February 10, the Respondent pro-posed a schedule of wage increases to meet its obligations under the contract andinformed Phillips that any "larger percentage of increase" would have to be leftto Store Manager E. F. Peck with whom Phillips might meet at their mutualconvenience.By letters dated March 3 and 13, respectively, Peck and Phillips exchanged let-ters setting forth their respective positions on wage increases,and during thisperiod there were also meetings of the parties. In all of these communications andmeetings the Union was endeavoring to persuade the Respondent to increase wagesabove what was required by the contract, and while the schedules proposed by theRespondent were higher than the cost-of-living adjustment required by the contract,they were nevertheless lower than those proposed by the Union.However, by letterdatedMay 1, 1953, Phillips advised the Respondent that the Union's executiveboard had accepted the Respondent's wage proposal.Throughout the period of these discussions, as well as prior and subsequent thereto,theUnion sought, without success, to obtain certain wage, hour, and classificationdata from the Respondent.By letter dated March 17, 1952, Phillips acknowledged receipt of a list of Respond-ent's employees in the bargaining unit, furnished in response to the Union's request, -204DECISIONS OF NATIONAL LABOR RELATIONS BOARDand further requested hour and wage data on each employee.Thisfurtherinformation was not furnished.'On or aboutMarch 2, 1953,Phillips requestedPeck to furnishthe Union withnames of employees,their classifications,theirworking hours,and their currentwages.He renewed his request orally during meetingswith Peckon or aboutApril 13and 24,and in writingby letter dated April 27.The April 27 letterstated,inter alia,"`It is imperativethatwe havethis information for the intelligent and equitableadministrationof the Agreement."The finalcommunication in the matter was theUnion's letter of May 5 requesting further information on Respondent's position withrespect to furnishing the requesteddata.TheRespondentdid not replyto this letter.As I understandRespondent'sposition,itconcedes that it refusedtheUnion'srequests and, in any event, its refusalto furnishthe requested data is clearlyestablished.Before turning to Respondent's defenses,it is notedthatthe Respondent and theUnion havingreached an agreement on wage adjustments,we need not determinehere whether the bargaining agreement,at the times requestsfor data were made,was open for wage negotiations,although thiswas a matterwhich appeared to givethe parties a good deal of concern at the hearing. It is assumed,arguendo,that itwas open for negotiations for an increase exceedingsuchadjustments as wererequiredby the contract,but the parties having reached agreement on the wage issuethe furnishing of the requested data is no longer relevantto thosenegotiations.Douglas Silk Products Co.,107 NLRB 450. The issueis thus narrowed to a con-sideration of Respondent'sduty under the Act, if any, to furnish the requested datain order to enable theUnion to properly observeand participate in the administrationof the contract.The Union's letter ofApril 27 wasexplicit onthat point.If,relevant and material for such purposes,it seems elementarythat the Respondentwas under a duty, as a part of its bargaining obligations,to furnishsuch data.While a contractisone of the foremostobjectives of a bargaining relationship,the bargaining obligation does not cease with its executionItwould be of ques-tionable value to a representative of employeesto achievea contractif from thedate of its executionitwas deprivedof reasonable means for ascertainingwhetheritsprovisions were beingfairly and effectively administered.This is particularlytrue wherea schedule of wages is included inthe contract, wages which vary accord-ing to job classifications,seniority,and other conditionsof employment.How, itmay be asked,is the bargaining representativeto fulfilitsappropriate functions insafeguarding and promoting the interestsof the employees it represents,unless thereare available to it in reasonably accurate,current,and authoritative form the namesof individualscoveredby the agreement, togetherwith theirclassifications,wagerates, andhours worked?That the bargaining representative,upon appropriaterequest, is entitled to such data from the employerwhereverrelevant and materialto thenegotiationof a contract,isnot open to question under prevailing law.AluminumOre Co. v. N. L. R. B.,131 F. 2d 485 (C. A.7); Leland Gifford Co.,95 NLRB 1306, 200 F. 2d 620 (C. A. 1); 1H. Allison Co,165 F. 2d 766 (C. A. 6);YawmanctErbe Manufacturing Co.,187 F. 2d 947 (C. A.2);Hekman FurnitureCo., 101 NLRB 631;California Portland Cement Co.,101NLRB 1436. Thisbeing the rulewithrespect to the negotiationof a contract,the same reasoning thatmakes it the rule makes the rule applicable also to the administration of the contract.I am unable, therefore,to agree with the Respondent's argumentthat requests forrelevantdata need be honored only in matters pertaining to the negotiation ofagreements.Leland Gifford Co., supra; California Portland Cement Co., supra;Hekman Furniture Co., supra; NewBritainMachineCompany,105NLRB 646.The Respondent's further position,as I understandit from itsbrief filedwith me,is: (1) The requested data was reasonablyavailable tothe Union without furtheractionby the Respondent; (2) the requested data was irrelevantto mattersinvolvedin the administrationof the contract, and (3) the Union had, in effect, "bargaineditselfout of position to inquire into the wage rates during the contract period."Thesedefenseswill be discussed in the order stated.With respect to (1):1find no meritin it.TheRespondentat thetime the contractwas negotiated furnished, on request,the names of all employees in the bargainingunit, and thereafter,as an employeewas hired, furnished the Union withthe nameand date of hiring. In no instance,however, wasthere furnished the additionaldata requestedby the Union.The furnishingof the names,therefore,was usefulto the Union primarily if notsolely withrespect to the administration of the union-securityclause of the contract: it would havelittle or no use in determining whether'This incidentis haired,as an issue,by the 6-month linutation,and is alluded to onlyin order to preserve the chronology of the Union's efforts to obtain wage data F.W. WOOLWORTH CO.205the wage provisions of the contract were being properly administered.Nor is thebargaining representative required to gather such information on wage and classifi-cation data as it may from the individual employees it represents, some of whomare not affiliated with it and some of whom, as will be seen, were hostile to it,2 butallof whom it is required to serve in its representative capacity.Both the Boardand the courts have clearly laid down the rule that in matters of negotiations thebargainingrepresentative is entitled, upon appropriate request, to have such data,where relevant and material, from the only authoritative source from which it canbe obtained: the employer's records.See citations,supraIf this is the rule withrespect to negotiations on a contract, it must apply with equal persuasiveness to theadministration of a contract.With respect to(2): It appears obvious that the requested data was relevant andmaterial to the administration of the wage provisions of the contract unless there issomething in the contract itself which renders it irrelevant.The Respondent com-plains that there is no "showing" of relevancy, but the relevancy arises out of thebargaining relationship and the adjustment of wages under the contract, and thereisno need to explicate the obvious. It is sufficient to state that certain wage rateswere agreed upon and incorporated in the contract and they varied according toclassifications based on hours of "comparable experience," with a separate classifi-cation,at lesserrates of pay, for "enrolled students."Here, as inCalifornia PortlandCement Company, supra,the contract contains provision "for adjustments in com-pensationof employees which could not be administered by the Union without aknowledge of the classifications and rates of pay" and, it may be added, the namesof the individual employees with their respective classifications and rates of pay.'With respect to (3):It should be noted, as the Board noted inCalifornia PortlandCement Company, supra,that we are here dealing "with a right that derives fromstatute and not from contract," and assuming, without finding, that such a statutoryrightmay be waived by the Union, the Board would not, in any event, "give effectto any purported waiver of such right unless it is expressedin clearand unequivocallanguage."In this article of its defense the Respondent relies on the grievance and arbitrationprovisions of the contract, and the further provision that one of the exclusive re-sponsibilities of the Respondent was to "adopt or remove incentive or bonus systems,to adjust wage rates above those contained in this agreement."With respect to the grievance and arbitration machinery provided by the con-tract, it applies to all provisions of the contract and therefore to grievancesarisingout of wage adjustments.The bargaining representative is not required, however,to wait untilsomeemployee files a grievance before it can properlymanifest an inter-3 The union-security clause of the contract did not require those in i:espondent's employat the time the contract was executed, to affiliate with the Union.8I do not understand the Respondent's position to be that the burden tested on the Unionto demonstrate the relevancy of the iequested data as a condition precedent to Respondent'sduty to furnish it, but such an issue was adjudicated in theYewmancChrbe MenufacturinqCo., supra,Since the employer has an affirmative statutory duty to supply relevant wage data,his refusal to do so is not justified by the Union's failure initially to show the relevanceof the requested informationThe rule goveimug disclosure of data of this kind isnot unlike that prevailing in discoveiy piocedutes under modein codesTheie theinformation must be disclosed unless it plainly appears ii relevantFrom the contractSection 19Disputes.When a dispute arises as to the correct interpretation orapplication of any provision of this agieenient, it shall be ieferred to a representativeof the Union and the store managesThese two, after investigation, shall attemptto settle such disputesIn the event these two cannot agree, they shall jointly requestthe Federal Mediation and Conciliation Service to submit a panel of five (5) arbiteis,one of which shall be selected by the process of eliminationThen the dispute shallbe reduced to writing and submitted to the arbiter who shall decide the matter.The decision of the arbiter, within the scope of the submission, shall be final andbinding on the parties heretoThe expense of any proceeding provided for hereinshall be borne equally by the Employer and the Union.Section 17Management FunctionsThe management of the store and thedirection of the store personnel, including but not limited to, the right to . . .adopt or remove incentive or bonus systems, to adjust wage rates above those con-tained in this agreement, and other management functions not specifically mentionedherein, are exclusive responsibilities of the Employer. 206DECISIONSOF NATIONAL LABOR RELATIONS BOARDest in the effectuation of the wage agreement.It has a duty independent of, and inaddition to, the prosecution of individual grievances which it deems to be meritorious:ithas a duty to ascertain whether grounds for grievances exist, and to keep theemployees it represents advised accordingly.Therefore, it does not have to approachthe threshold of the grievance itself before cognizance of wages, hours, and jobclassifications, becomes essential to the proper exercise of its representational func-tions.Furthermore, before launching a grievance on behalf of an employee or agroup of employees it is entitled to have before it such informationas isreasonablyavailable to determine whether the grievance has sufficient merit to justify its prose-cution under the terms of the contract. It seems obvious, therefore, that we do nothave in the grievance and arbitration clause of the contract a waiver either expressor implied of data essential to an intelligent and effective administration of the wageprovisions of the contract.The collective bargaining requirement of the Act is not satisfied by a substitu-tion of the grievance procedure.for [the] obligation to furnish the Unionwith information it needed to perform its statutory function.Hekman Furni-tureCo., supra; Leland Gifford Co., supra; New Britain Machine Company,supra.Finally, while the contract gives to management the exclusive function of adopt-ing or removing incentive or bonus systems, and of adjusting wage ratesabovethose contained in the agreement, we are not here concerned with these matters.Weare concerned with the wage schedules which have been written into the contractby agreement of the parties and the administration of the contract with respect tothem.Obviouslymanagementis not authorized by such reservations of its authorityas are contained in the contract to exclude the union from the proper exercise of itsrepresentational functions as an active participant in the administration of the con-tractual provisions.It is found that by its refusal, on and after March 2, 1953, to furnish the datarequested by the Union, the Respondent has refused to bargain within the meaningof Section 8 (a) (5) of the Act, and has thereby engaged in conduct violative ofSection 8(a) (1) ofthe Act.B.The questioning of employeesAdditional evidence of Respondent's lack of good faith in the performance ofits bargaining obligations under the Act, was its questioning of individual employeeswhether they were willing for the Respondent to furnish to the Union the wagedata requested by it.That such questioning occurred is established by the undisputedand credible testimony of employees Ruth Bradt and Gertrude Isola.Whateverobligation the Respondent had in such matters arose out of the statute and thebargaining relationship, and the employees having chosen the Union to representthem in matters of collective bargaining yielded their right to bargain individuallywith their Employer, and at the same time the Respondent's right to bargain indi-vidually with them was cut off.While there is no evidence that the employees thusapproached indicated opposition to having their wage rates made known to theirbargaining representative, had it been otherwise Respondent's obligation to furnishthe data would have remained unaffected. Furthermore, although all the evidencebefore us indicates the willingness of the employees to have their wage rates madeknown to the Union, the Respondent persisted in its refusal to furnish the data. Inthe light of all these circumstances, the only reasonable conclusion that can bereached is that the Respondent engaged in this course of conduct for the purposeof, or, in any event, that its conduct had the reasonable effect of, undermining theprestige and status of the bargaining representative. It accordingly is found that byquestioning its employees concerning matters which could properly be channeledonly through their bargaining representative, the Respondent violated Section 8 (a)(5) of the Act and thereby engaged in conduct violative of Section 8 (a) (1) ofthe Act.C. The petition for withdrawal of union-shop authorityThe final issue before us is whether the Respondent, in further violation of itsbargaining obligations, sponsored and promoted among its employees a petition forwithdrawal of union-shop authority with which the Union had been vested pursuantto a referendum among the employees of the bargaining unit. The sole witness totestify on this topic was the General Counsel's witness, Clynelle W. Chambers,assistant bookkeeper and cashier.At the election in which the Union was chosenbargaining representative, and at the later election on authorization of the unionshop, Chambers served as Respondent's observer at the polls, but she also voted in F.W. WOOLWORTH CO.207these elections,was included in the bargaining unit, and the fact that she actedas the employer'sobserver at the polls obviously does not affect her status as arank-and-file employee.Chambers testified in effect that she prepared and circulated the petition for revoca-tion of the union-shop authority without consultation with representatives of manage-ment and solely on her own initiative as one who was dissatisfied with the Unionas bargaining representative.Being in the Respondent'semploy at the time thecontract was executed she was not required under its union-security clause to affiliatewith the Union and did not do so. She referred to the Union's action in requestingthe discharge of employees because of their failure to comply with the union-shopprovisions of the contract,as a source of her dissatisfaction which, in turn, led to hersponsorshipof thepetition.The petition in question,signed by some 30 employees,bore the following text:We, the employes of the San Bernardino Woolworth store,who signed thisletter want to withdraw the authority granted Retail Clerk's Union, Local 1167and the company to make or continue the Union Shop.We want to be freeto join or not join a Union as allowed by law.Itwas datedJuly 24, 1S 53, and mailed to the Regional Office of the Board on orabout July 31, in an envelope which bore,as the return addressee,F.W. Wool-worth Co.Admittedly,this was a company envelope.While denying that she received any aid from management in the wording of thepetition,Chambers admitted that it was prepared in the office where she worked,during working hours, and was typed by one of the clericals in that office atChambers' suggestion;that it was prepared and signatures to it obtained while StoreManager Peck was on vacation;and that she used Peck'soffice-which adjoinedthe office where Chambers worked and was separated from it by a glass partition-during the time that signatures were being obtained.She denied that the petitionwas circulated through the plant, but, admittedly,she posted it on the Company'sbulletin board in the plant.In the office where Chambers was employed there were four employees: theoffice supervisor,the cashier,the assistant cashier, and Chambers.According toChambers, the assistant cashier typed the document in question.She could notrecall whether the office supervisor was present when the document was preparedand typed.Though the document bore the date July 24 and Chambers first testifiedthat it was prepared and signatures affixed to it while Peck was on vacation, it wasdeveloped on further questioning that the person she identified as having typed thedocument left the Respondent's employ on June 27 and prior to the date on whichPeck took his vacation.After thedisclosure of this fact,Chambers changed hertestimony,now testifying that she had held the document for almost a month afterithad been typed before obtaining any signatures to it, whereas she had previouslytestified that the names were obtained on the same day that it was typed,and thatshe had not meant to testify that the document was prepared during Peck's absencebut only that the signatures were affixed while he was on his vacation.This witness'demeanor as well as the shifting character of her testimony showedclearly that she was engaging in fabrication tailored to cloak her Employer againstany appearance of complicity in the preparation and circulation of the petition.She denied that she discussed the petition with Store Manager Peck prior to the timeshe submitted it to the Regional Office,or that in sponsoring it she was motivatedby a statement addressed to employees,signed by Peck, and posted on the Company'sbulletin board,which included in its text the following:IF YOU DON'T WANT COMPULSORY UNION MEMBERSHIP, YOUCAN GET RID OF IT BY PETITIONING THE BOARD AT LOS ANGELES.I do not credit Chambers'disavowals of company knowledge and assistance withrespect to her preparation and circulation of the petition,but discrediting Chamberswould not,without more, justify a finding that the Respondent did in fact instigateand sponsor it. If I understand the character and scope of the burden of proofrequired of the General Counsel it requires something more than the discreditingof its own witness to establisha prima faciecase.The facts revealed by Chambers'testimony,however,as well as Peck's published statement to employees,have sub-stance.The Peck statement,"If you don't want compulsory union membership,you canget rid ofit bypetitioning the Board at Los Angeles," appeared in a context of accusa-tions that the Union was attempting to block the Respondent from raising wages abovethe schedules contained in the bargaining agreement and a justification of Respond-ent's refusal to furnish the union with requested wage data.This was a patent at- 208DECISIONSOF NATIONALLABOR RELATIONS BOARDtempt to destroy employee confidence in their bargaining representative and theconcluding words concerning compulsory union membership, quoted above, appear-ing inthis context, constituted an incitation to just such action as eventuated in theChambers' petition.Iam unable to accept Chambers' testimony that this publica-tion was not a motivating factor in the action she took with respect to the petition.The objective facts and inferences ieasonably flowing from them speak with moreauthority than the testimony of a witness, not credible in other respects, concerningthe subjective factors involved in her action.Her inability to explain satisfactorilythe circumstances under which she gained knowledge of the Board's processes underSection 9 (e) of the Act, strengthenme inthese conclusions.The circumstancesattending the actual preparation and circulation of the petition are, however, ofmore compelling significance.As to whether the petition was prepared and signatures to it obtained prior toPeck's vacation and therefore while he was on duty as store manager, we haveChambers' testimony leveled in two directions. If, as she first testified, signatureswere obtained on the same day that it was typed, this was while Peck was on activeduty at the store and since admittedly the signatures were affixed in his office, absentan explanation from him concerning his whereabouts on that date, we can onlyconclude that his office was used for this purpose with his knowledge and consent.If we rely on her later testimony, suspect though it is in view of her failure to giveany explanation whatever of why she would have the petition typed and then hold itfor almost a month before obtaining any signatures to it, we would still perforceconclude, in the absence of enlightenment which was not forthcoming inasmuch as theRespondent presented no witnesses, that she could not have occupied the storemanager's office while some 30 employees entered that office for the purpose ofaffixing their signatures to the petition, without the knowledge and acquiescence ofmanagement, unless we are to conclude also that when Peck departed on his vaca-tion he left behind him a managerial vacuum.The fact is that there being only three employees in the office where Chambersworked, in addition to the supervisor, and the petition having been prepared in thatoffice during working hours, and Chambers necessarily having had to absent herselffrom that office and her job while she obtained signatures to the petition in Peck'soffice, it is not credible that no conversations concerning her actions occurred betweenher and her immediate supervisor or that her supervisor had no knowledge of whatshe was about.Chambers did not testify that she handled the matter of the petitionin a clandestine manner and, indeed, the action of some 30 employees in affixingtheig signatures to it in Peck's office during working hours could hardly have occurredin secret."But regardless of whether or not the Respondent actively directed andparticipated in the preparation and circulation of the document, Chambers' use ofthe store manager's office for the purpose of obtaining signatures to it, carried with itthe imprimatur of management sponsorship, and since management must be held tohave at least acquiesced in such use of its time and property, it may not now escapeliability for the appearances of sponsorship for which it was responsible.It is found that by sponsoring and promoting among its employees in the ap-propriate unit a petition for withdrawal of union-shop authority under Section 9 (e)of the Act, the Respondent gave further evidence of its refusal to discharge fullyobligations to deal solely and in good faith with the Union as the exclusive repre-sentative of its employees in an appropriate unit, and thereby engaged in conductviolative of Section 8 (a) (1) and (5) of the Act.In conclusion it is noted that while the foregoing discussion has for purposes oforganization and remedial specificity, followed the divisions that appear in theallegations of the complaint, its subject matter actually represents but three facets ofa single issue,namely, Respondent's good faith or lack of it in discharging its bargain-ing obligations under the Act.My ultimate conclusion that the Respondent hasfailed in this duty imposed on it by the Act, and has thereby violated Section 8 (a) (1)and (5) of the Act, may properly be said to rest, therefore, upon a consideration ofthe entire subject matter of this proceeding rather than any single isolated phase of it,for it is upon the totality of Respondent's conduct vis a vis the bargaining repre-sentative of its employees, as revealed by this record, that the issue turns.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above, occurringin connec-tion with the operations of the Respondent set forth in section I, above, have a close,5 Chambers gave as her explanation for the use of Peck's office that the employees fearedthe Union would retaliate upon knowledge that theyhad signedthe petition,but thiswould not involve secrecy where managementwas concerned. GROVE SHEPHERD WILSON & KRUGE, INC..209,intimate,and substantial relation to trade, traffic, and commerce among the. severalStates, and tend to lead to labor disputes burdening and obstructing. commerce andthe free flow of commerce.V.THE REMEDYHaving found that the Respondent has refused to bargain with, the Union bysponsoring and promoting among its employees in an appropriate unit, a petition forthe withdrawal of union-shop authority; by dealing with them directly and individuallyin matters that constituted the subject matter of collective bargaining; and by refusingthe Union's request for certain wage data, it will be recommended that the Respond-ent forthwith furnish to the Union the name, classification, hours worked, and wagerate of each employee in the appropriate unit, and cease and, desist from otherpractices found to constitute a refusal to bargain.Upon the basis of the above findings of fact, and upon the entire record'in the case,I make the following:CONCLUSIONS OF LAW1.Retail Clerks Union, Local 1167, AFL, is a labor organization. within the mean-ing of Section 2 (5) of the Act.2.All employees of F. W. Woolworth Co., at its San Bernardino, California, store,including order or merchandise girls, lunch or fountain department employees,trainees, and employees working at least 8 hours a week as regular part-time em-ployees, but excluding the manager, assistant manager, assistant manager in charge oflunch or fountain department, personnel supervisor, office supervisor, stockroomsupervisor, floor supervisors, and all other supervisors as defined in, Section 2 (11) ofthe Act, constitute a unit appropriate for the purposes of collective bargaining withinthe meaning of Section 9 (b) of the Act.3.At all times since March 22, 1951, the Union has been the, exclusive repre-sentative for purposes of collective bargaining of all the employees in the aforesaidappropriate unit, within the meaning of Section 9 (a) of the Act.4.By refusing to provide the Union with information as to (1) the name,classification, hours worked, and wage rate of each employee in the appropriate unit;(2) by dealing directly and individually with employees in the appropriate unitconcerning matters that constituted the subject matter of collective bargaining; and(3) by sponsoring and promoting among employees in the appropriate unit a petitionforwithdrawal of union-shop authority under Section 9 (e) of the Act, theRespondent has engaged in and is engaging in unfair labor practices within the mean-ing of Section 8 (a) (5) and 8 (a) (1) of the Act.5.The aforesaid unfair labor practices are unfair labor- practices affecting com-merce within the meaning of Section 2 (6) and (7) of the Act.[Recommendations omitted from publication.]GROVE SHEPHERD WILSON & KRUGE, INC., AND HENDRICKSON BROS.,INC., SEVERALLY AND AS A JOINT VENTURE KNOWN AS GROVE-HEN- -.DRICKSON; AND THE NASSAU & SUFFOLK CONTRACTORS ASSOCIATION,INC.andALFRED WILLIAM MAYERandSUFFOLK. COUNTY DISTRICTCOUNCIL, UNITED BROTHERIOOD OF CARPENTERS AND JOINERS OFAMERICA, AFL, PARTY TO THE CONTRACTLOCAL 1483 AND SUFFOLK COUNTY DISTRICT COUNCIL, UNITEDBROTHERHOOD OF CARPENTERS AND JOINERS OF AMERICA, AFLandALFRED WILLIAM MAYERandTHE NASSAU & SUFFOLK CONTRACTORS -ASSOCIATION, INC., AND ITS MEMBERS LISTED ON APPENDIX F, AT-TACHED HERETO, PARTIES TO THE CONTRACT.Cases Nos. 2-CA-2984and 2-CB-867.July 00, 1954Decision and OrderOn December 10, 1953, Trial Examiner Lloyd Buchanan issued hisIntermediate Report in the above-entitled proceeding, finding that the-109 NLRB No. 21.